Name: Commission Regulation (EC) No 925/98 of 29 April 1998 on the issue of import licences for rice against applications submitted during the first 10 working days of April 1998 under Regulation (EC) No 327/98
 Type: Regulation
 Subject Matter: cooperation policy;  plant product;  international trade;  tariff policy
 Date Published: nan

 ¬ ¬EN Official Journal of the European CommunitiesL 128/66 30. 4. 98 COMMISSION REGULATION (EC) No 925/98 of 29 April 1998 on the issue of import licences for rice against applications submitted during the first 10 working days of April 1998 under Regulation (EC) No 327/98 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 327/98 of 10 February 1998 opening and providing for the ad- ministration of certain tariff quotas for imports of rice and broken rice (1), as last amended by Regulation (EC) No 648/98 (2), and in particular Article 5(2) thereof, Whereas, pursuant to Article 5(2) of Regulation (EC) No 327/98, within 10 days of the closing date for notification by the Member States of licence applications, the Commission must decide to what extent the applications may be accepted and fix the quantities available under the following tranche; Whereas examination of the quantities for which applica- tions have been submitted shows that licences should be issued for the quantities applied for multiplied, where appropriate, by a percentage reduction in accordance with the provisions of the Annex hereto, HAS ADOPTED THIS REGULATION: Article 1 1. Import licences for rice against applications submitted during the first 10 working days of April 1988 under Regulation (EC) No 327/98 and notified to the Commission shall be issued for the quantities applied for multiplied, where appropriate, by the percentage reduc- tions set out in the Annex hereto. 2. The quantities available under the following tranche shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 April 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 37, 11. 2. 1998, p. 5. (2) OJ L 88, 24. 3. 1998, p. 3. ¬ ¬EN Official Journal of the European Communities L 128/6730. 4. 98 ANNEX Reduction percentages to be applied to the quantities applied for and the quantities available for the following tranche: (a) quantity referred to in Article 2: semi-milled and wholly-milled rice falling within CN code 1006 30 Origin % reduction Quantity available for the July 1998 tranche (in tonnes) United States of America 0 (1) 19 484 Thailand 0 (1) 7 661,87 Australia 0 (1) 911,5 Other origins 98,2256 0 (1) Issue for the quantity applied for. (b) quantity referred to in Article 2: husked rice falling within CN code 1006 20 Origin % reduction Quantity available for the July 1998 tranche (in tonnes) Australia 0 (1) 10 386 United States of America 0 (1) 4 776 Thailand 0 (1) 356 Other origins 0 (1) 116 (1) Issue for the quantity applied for.